H. Brown, J.,
dissenting. When the law is written so that one, because of poverty, cannot defend against criminal charges, then the law sacrifices the principle that justice should be the goal of a criminal trial.
The critical facts in the case at bar are not in dispute. The defendant was indigent. A serious issue was raised regarding the defendant’s mental competency at the time he committed his alleged crimes. The defendant pled not guilty by reason of insanity. The defendant suffered from Wilson’s Disease, a rare ailment which, according to his treating pediatric neurologist, made him unable to control himself and rendered him unable to refrain from wrongful conduct. However, the defense did not have the assistance of a psychiatrist and was not able to hire a psychiatrist to testify at trial. The trial court did not appoint an examiner recommended by the defendant. The only testimony by a psychiatrist was that of the examiner appointed by the court who found the defendant to be legally sane at the time of his alleged criminal acts. At the time of those acts, the defendant was sixteen years old.
The issues we should have decided are two: (1) whether, upon these facts, the defendant has been accorded a fair trial as guaranteed by the United States and Ohio Constitutions; and (2) whether Ohio statutory law denies psychiatric assistance to a defendant whose mental competency has been seriously put in issue.
I
In Griffin v. Illinois (1956), 351 U.S. 12, 19, the Supreme Court succinctly stated the principle which should guide our determination:
“There can be no equal justice *133where the kind of trial a man gets depends upon the amount of money he has.”
Griffin, supra, involved the provision of a transcript for use on appeal to a defendant who could not afford one.
In Gideon v. Wainright (1963), 372 U.S. 335, the Supreme Court held that in all criminal prosecutions, the accused shall enjoy the right to the assistance of counsel and, if counsel cannot be afforded, counsel is to be provided to the accused. Justice Black wrote:
“From the very beginning, our state and national constitutions and laws have laid great emphasis on procedural and substantive safeguards designed to assure fair trials before impartial tribunals in which every defendant stands equal before the law. This noble ideal cannot be realized if the poor man charged with crime has to face his accusers without a lawyer to assist him.” Id. at 344.
The question logically follows: What good is the right to counsel if the fundamental issue at trial is the accused’s mental competency and if the accused, because of poverty, has no means to secure psychiatric assistance to aid in his defense?
That question was addressed by the United States Supreme Court in Ake v. Oklahoma (1985), 470 U.S. 68. The Ake court stated:
“The issue in this case is whether the Constitution requires that an indigent defendant have access to the psychiatric examination and assistance necessary to prepare an effective defense based on his mental condition, when his sanity at the time of the offense is seriously in question.” Id. at 70.
Justice Marshall, writing for a majority of seven, explained why psychiatric assistance must be provided to an indigent defendant:
“The Court has long recognized that when a State brings its judicial power to bear on an indigent defendant in a criminal proceeding, it must take steps to assure that the defendant has a fair opportunity to present his defense. Tins elementary principle, grounded in significant part on the Fourteenth Amendment’s due process guarantee of fundamental fairness, derives from the belief that justice cannot be equal where, simply as a result of his poverty, a defendant is denied the opportunity to participate meaningfully in a judicial proceeding in which his liberty is at stake.” Id. at 76.
Justice Marshall concluded:
“The foregoing leads inexorably to the conclusion that, without the assistance of a psychiatrist to conduct a professional examination on issues relevant to the defense, to help determine whether the insanity defense is viable, to present testimony, and to assist in preparing the cross-examination of a State’s psychiatric witnesses, the risk of an inaccurate resolution of sanity issues is extremely high. With such assistance, the defendant is fairly able to present at least enough information to the jury, in a meaningful manner, as to permit it to make a sensible determination.” (Emphasis added.) Id. at 82.
The majority fails to confront the fundamental legal principle which underlies Ake and which is the force behind the Ake decision.3 A defendant does not have the assistance of a psychiatrist when the sole testifying *134psychiatrist is the one appointed by the court; when that psychiatrist finds sanity; and when the psychiatric testimony is presented, unrebutted, by the prosecution to the finder of fact.
The criminal trial process is an adversarial one and the law recognizes the right of both the state and the defendant to marshal and present evidence in a partisan fashion.4 This adversarial process is destroyed when mental competency is at issue and the defendant lacks the means to compete by hiring expert assistance. Who doubts that the defendant in the present case would have hired a psychiatrist to assist in the defense if the defendant had not been impoverished?
Although the principle asserted in Ake, Gideon, and Griffin, supra, may seem to be of relatively recent vintage, it is not. It is a principle which lies at the heart of criminal justice, as recognized by Chief Judge Cardozo in Reilly v. Berry (1929), 250 N.Y. 456, 461, 166 N.E. 165, 167; when he said:
“The Legislature had in mind what is a matter of common knowledge, that upon the trial of certain issues, such as insanity or forgery, experts are often necessary both for prosecution and for defense. In these and like cases, a defendant may be at an unfair disadvantage, if he is unable because of poverty to parry by his oum witnesses the thrusts of those against him.” (Emphasis added.)
The American Bar Association Standards For Criminal Justice (2 Ed. 1986 Supp., Yol. I) 5.19-5.21, includes the following commentary under Standard 5-1.4:
“Quality legal representation cannot be rendered either by defenders or by assigned counsel unless the lawyers have available for their use adequate supporting services. These include inter alia expert witnesses capable of testifying at trial and at other proceedings, personnel skilled in social work and related disciplines to provide assistance at pretrial release hearings and at sentencings, and trained investigators to interview witnesses and to assemble demonstrative evidence. The quality of representation at trial, for example, may be excellent and yet valueless to the defendant if the defense requires the assistance of a psychiatrist or handwriting expert and no such services are available.
“In the absence of statutory provisions, some courts have recognized a defendant’s constitutional right to expert services at state expense. Thus, the appointment in Illinois of a document examiner and in New Jersey of an expert on the effects of alcohol have been justified on constitutional grounds. As stated by the United States Court of Appeals for the District of Columbia Circuit, the test is ‘whether the defendant is financially unable to obtain the required service *135himself, and whether the service is necessary to the preparation and presentation of an adequate defense.’ ” (Emphasis added in part.) (Citations omitted.)5
In the present case, psychiatric assistance was necessary to the defendant and he did not have it. Thus the defendant has not been accorded a fair trial.
II
Recognizing the plight of an impoverished defendant in cases where mental competency is an issue, the Ohio General Assembly enacted R.C. 2945.39 which gives the defendant a right to psychiatric assistance at public expense if the court fails to appoint at least one examiner who has been recommended by the defendant. Nevertheless, the majority claims that the defendant has no right to psychiatric assistance under R.C. 2945.39 unless the court appoints two or more examiners. The majority makes repeated claims that the statutory language clearly supports its position. However, I do not believe that R.C. 2945.39 supports the majority. Nor do I think that a statute should be interpreted to violate the United States Constitution as expostulated in Ake, supra.
R.C. 2945.39(C) provides in part:
“If the court does not designate an examiner recommended by the defendant pursuant to division (A) of this section, the court shall inform the defendant that he may have independent expert evaluation and that if he is unable to obtain independent expert evaluation, it will be obtained for him, at public expense if he is indigent.”
The undisputed fact is that the court, under division (A) of R.C. 2945.39, did not designate an examiner recommended by the defendant.
The majority seeks to circumvent the language used by the legislature by stating (which the statute does not) that a defendant’s right to obtain an expert comes into effect only if the court appoints two or more examiners and fails to take the recommendation of the defendant as to one of them. There are logical flaws in the majority’s interpretation. First, if two or more examiners are appointed, the prosecutor and defendant must each be allowed to recommend one of the examiners, pursuant to the last sentence of R.C. 2945.39(A). We should not presume that a court will reject these recommendations. Thus, there would be no need for the provision in R.C. 2945.39(C) according to *136the interpretation given by the majority.
Second, the language in R.C. 2945.39(C) is not limited to situations where two or more examiners are appointed. It refers to designations under division (A), and not simply to designations under the last sentence of division (A). If only one examiner is appointed, the examiner might or might not be one recommended by the defendant. It is also possible that the court will not appoint an examiner and that the prosecution will engage its own alienists. As the majority notes, R.C. 2945.39(A) uses the discretionary “may” with respect to court-appointed examiners. If no examiner is appointed and the state hires its own alienists, the reading given to the statute by the majority would also force the indigent defendant to trial without any chance to rebut the state’s case.
The important point is that, whether no examiner, one examiner or more than one examiner is appointed under division (A), R.C. 2945.39(C) expressly provides that expert evaluation must be obtained for the defendant at public expense if an examiner recommended by the defendant has not been appointed.
Even if R.C. 2945.39 could be said to be ambiguous and thus open to the interpretation the majority has given to it, the law is well settled that statutes should be construed in a manner to comport with constitutional requirements. State v. Young (1988), 37 Ohio St. 3d 249, 525 N.E.2d 1363. We should interpret R.C. 2945.39 in the light of Ake and accord to the defendant the right to the psychiatric assistance which the United States Constitution requires.
Further, the majority claims too much in footnote 2 of its opinion when it attacks a significant point made by the court of appeals below. Footnote 2 states:
“The parenthetical comment, made by the court of appeals and repeated in appellee’s brief, that had the psychiatric evaluation of Hix turned out differently the state would have been able to undertake an additional psychiatric evaluation of Hix, is incorrect. R.C. 2945.39 authorizes only the court to order a psychiatric examination.”
However, R.C. 2945.39(C) provides:
“Neither the appointment nor the testimony of an examiner appointed under this section precludes the prosecutor or defense counsel from calling other witnesses to testify on the insanity issue.”
Thus it is apparent that a prosecutor who is dissatisfied with the court-appointed examiner can hire another. So may the defendant, if the defendant can afford one. The inequity to an indigent defendant is obvious. It is this precise inequity which the legislature sought to remedy when it gave the indigent defendant the right to obtain psychiatric assistance at public expense under R.C. 2945.39(C).
The distinction between a court-appointed examiner and psychiatric assistance (i.e., expert evaluation) should be drawn.6 R.C. 2945.39(C) is basically a grant of psychiatric assistance. R.C. 2945.39(C) does not transform the expert selected by defendant into a court-appointed examiner, even under the majority’s interpretation. The right to recommend a court-appointed examiner and the right to expert evaluation are separate matters, though the majority appears *137to have confused the two concepts and to have used them interchangeably.
The Constitution does not require a state to purchase for the indigent defendant all the assistance that a wealthy defendant can buy. That is not the issue in this case.
What is required is that the defendant not be deprived of a fair trial because of poverty. Fundamental fairness entitles indigent defendants to an adequate opportunity to present their claims within the adversary system, Ross v. Moffitt (1974), 417 U.S. 600, 612. The majority has made a statutory interpretation which violates fundamental fairness as well as the language and logic of the statute itself.
I would affirm the unanimous decision rendered in the court of appeals below.
Sweeney and Wright, JJ., concur in the foregoing dissenting opinion.

 As stated by Justice William J. Brennan, Jr. in Law and Psychiatry Must Join in Defending Mentally HI Criminals (1963), 49 A.B.A.J. 239, 242:
“When counsel for an indigent believes that the accused’s state of mind at the time of the offense is seriously in question, he should be able to seek the services of a *134psychiatrist who would undertake an examination free of charge.”
See, also, Fourteenth Amendment-Due Process and an Indigent’s Right to Court-Appointed Psychiatric Assistance in State Criminal Proceedings (1985), 76 J. Crim. L. & Criminology 1065; Kamisar, LaFave & Israel, Modern Criminal Procedure (6 Ed. 1986), notes to Ake v. Oklahoma and other cases concerning indigent defendant’s right to expert services.


 See Showalter & Fitch, Objectivity and Advocacy in Forensic Psychiatry after Ake v. Oklahoma (Summer 1987), J. Psychiatry & L. 177. See, also, Slovenko, Psychiatry and Law (1973) 20, quoting the late Judge Jerome Frank as follows:
“ ‘The best way for a court to discover the facts in a suit is to have each side strive as hard as it can, in a keenly partisan spirit, to bring to the court’s attention the evidence favorable to that side ***.’”


 This court has itself, as recently as October 1987, recognized the need of an indigent defendant for psychiatric assistance. When we adopted C.P. Sup. R. 65, 33 Ohio St. 3d xl, we also adopted the Subcommittee Comments accompanying the rule which state:
“We reiterate the proposition adopted by other national standards on defense services that quality representation cannot be rendered by assigned counsel unless the lawyers have available for their use adequate supporting services. These services may include:
“ '* * * expert witnesses capable of testifying at trial and at other proceedings, personnel skilled in social work and related disciplines to provide assistance at pretrial release hearings and at sentencings, and trained investigators to interview witnesses and to assemble demonstrative evidence.’ ABA Standards, 5-1.4, Comm., at 5.19-5.20; see, also, Ohio R.C. 2929.024.” (Emphasis added.) 33 Ohio St. 3d at xlviii.
C.P. Sup. R. 65 is directed to the defense of indigents charged with a capital offense, but the principle we then approved, but now seem to abandon, is applicable to this case.


 Goldstein & Fine, The Indigent Accused, the Psychiatrist, and the Insanity Defense (1962), 110 U. Pa. L. Rev. 1061, 1068.